Name: Political and Security Committee Decision Atalanta/4/2009 of 27Ã May 2009 on the appointment of an EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta)
 Type: Decision
 Subject Matter: defence;  natural environment;  international security;  politics and public safety;  criminal law;  Africa;  maritime and inland waterway transport;  information and information processing
 Date Published: 2009-05-29

 29.5.2009 EN Official Journal of the European Union L 132/20 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/4/2009 of 27 May 2009 on the appointment of an EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2009/413/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 25 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1) (Atalanta), and in particular Article 6(1) thereof, Whereas: (1) According to Article 3 of Joint Action 2008/851/CFSP Rear Admiral Philip Jones was appointed as EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. (2) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Operation Commander. (3) The United Kingdom has announced the availability of Rear Admiral Peter HUDSON to replace Rear Admiral Philip JONES as EU Operation Commander. (4) The EU Military Committee has supported that nomination. (5) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and the implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 Rear Admiral Peter HUDSON is hereby appointed EU Operation Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast. Article 2 This Decision shall take effect on 3 June 2009. Done at Brussels, 27 May 2009. For the Political and Security Committee The Chairman I. Ã RÃ MEK (1) OJ L 301, 12.11.2008, p. 33.